DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 2/2/2022 to the non-final Office action of 11/02/2021 is acknowledged. The Office action on the elected claims 1, 2, 4-15, and 17-20 follows.
Specification

The specification is objected to, because it contains non-uniform terminology, e.g., “a first fluid inlet port 105a” (par. [0034]) vs. “the first fluid inlet (105a)” (par. [0038]), etc. It is noted that the terminology “inlet (outlet)” is interchangeably used with the terminology “inlet (outlet) port” on numerous instances throughout the original and amended specifications. Applicant must use uniform terminology throughout the specification. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is again requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-11, 13, and 20, are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2005/ 0241803 to Malone et al. (hereafter “Malone”, of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Malone in view of US 7, 791, 876 to Moore et al. (hereafter “Moore”, of record).
Regarding claims 1 and 20, Malone discloses (Fig. 3B) an electronic device (100) comprising: a support structure (302); an electronic component (304) disposed in or on the support structure; a heat exchanger element (320) attached to the electronic component with a 
Alternatively, Moore discloses (Fig. 1 and 3) a liquid cooling arrangement for the electronic device (2), wherein said cooling arrangement utilizes the heat exchangers (32, 34) comprising a cavity or chamber within the heat exchanger for flowing the cooling liquid therethrough (col. 2, ll. 22-36)
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the heat exchanger of Malone having a cavity or chamber formed therein so the cooling liquid can flow therethrough, as taught by Moore, in order to predictably achieve sufficient thermal coupling and efficient heat dissipation. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 5, Malone discloses a pump (318) with a motor  (inherently present) in fluid communication with the first conduit (306) and/or the second conduit (306).
Regarding claims 8-11, Malone discloses an accumulator (322) configured to reduce an amount of air in the liquid (see “filler” in par. [0022]), wherein the accumulator comprises a container (see Fig. 1B in relation to accumulator (122)) configured to retain at least a portion of a liquid heat transfer medium (par. [0021]-[0022]) and a closure device configured to remain at a top level of the liquid heat transfer medium regardless of the volume of the heat transfer medium (i.e., the top wall of (122)), wherein the accumulator is a pressure regulator comprising a pressure chamber (par. [0022]).
Regarding claim 13, Malone discloses a radiator in fluid communication with the first conduit (306) or with the second conduit (306), the radiator having fins (each heat exchanger (320) comprises radiators with fins, see Fig. 1B in relation to (114) and Fig. 3B in relation to (320)), whereby heat in the liquid is transferred from the liquid to the radiator and heat in the radiator is transferred from the radiator to air surrounding the radiator (inherently). 

Claim Rejections - 35 USC § 103

Claims 1, 2, and 5, 6, 7, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0377328 to Hurbi (of record, cited in IDS) in view of Moore.
Regarding claim 1, Hurbi discloses (see annotated Fig. 1 below) a wearable electronic 
Moore discloses (Fig. 1 and 3) a liquid cooling arrangement for the electronic device (2), wherein said cooling arrangement utilizes the heat exchangers (32, 34) comprising a cavity or chamber within the heat exchanger for flowing the cooling liquid therethrough (col. 2, ll. 22-36)
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the heat exchanger of Hurbi having a cavity or chamber formed therein so the cooling liquid can flow therethrough, as taught by Moore, in order to predictably achieve sufficient thermal coupling and efficient heat dissipation. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 5, Hurbi discloses a pump with a motor  (110, 112) in fluid communication with the first conduit (104) and/or the second conduit (104).

    PNG
    media_image1.png
    710
    841
    media_image1.png
    Greyscale

Regarding claim 6, Hurbi as modified discloses all as applied to claim 5 above, but that the motor is a pancake motor. Since the term “pancake” reflects the “relatively thin” size (see par. [0045] of the  specification of the instant application), it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the motor of Hurbi as modified in any suitable size, including as claimed, in order to achieve desired thermal and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Hurbi as modified discloses that the liquid comprises water (par. [0014]), but is silent regarding the propylene glycol.
In re Leshin, 125 USPQ 416.

Claim 14, 15, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Malone taken alone, or alternatively, over Malone as modified by Moore.
Regarding claim 14, Malone (taken alone or with Moore) discloses that valves can be used for flow regulation (par. 0044], but does not specifically mentions that valves are one-way valves.
Since on-way valves have been notoriously known1 and widely used in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to use one in fluid communication with an accumulator (322) in Malone (taken alone or with Moore), in order to predictably regulate coolant flow (par. [0044]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 15 and 17-19, Malone discloses a second electronic component (304); a second heat exchanger (320); and a third conduit (306) fluidly connected to a fluid inlet port of the second heat exchanger (320), the third conduit (306) configured to convey, to the second heat exchanger (320), liquid at a third temperature; and a fourth conduit (306) fluidly connected to a fluid outlet port of the second heat exchanger (320), the fourth conduit configured to convey, away from the second heat exchanger, liquid at a fourth temperature different from the third temperature (all temperatures are inherently present due to the heat removal by the heat exchangers (320)).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Hurbi or Malone (taken alone or as previously modified), each taken with Moore.
Regarding claim 4, Hurbi or Malone, each discloses all as applied to claim 1 above, but that the pump is a piezoelectric pump.
Moore discloses a cooling system for an electronic device (Fig. 1) having a pump (36), wherein the pump may be a piezoelectric pump due to its small dimensions and low noise (col. 6, l. 59 to col. 7, l. 2). 
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to use piezoelectric pump in Hurbi or Malone, as taught by Moore, for the benefits of small dimensions and low noise (col. 6, l. 59 to col. 7, l. 2).
All claimed elements were known in the prior art and one skilled in the art could have See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 12 (“a spring coupled with the closure device to maintain the closure device at the top level of the liquid heat transfer medium”) in combination with all of the limitations of claims 1, 8, and 9, are to render the combined subject matter allowable over the prior art of record taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are moot, since the rejection has been modified to meet the limitations of the amended claims as explained above in the body of the rejection.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).